    Case 21-03003-sgj Doc 31 Filed 05/07/21                 Entered 05/07/21 16:18:29              Page 1 of 4




PACHULSKI STANG ZIEHL & JONES LLP
Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
John A. Morris (NY Bar No. 266326) (admitted pro hac vice)
Gregory V. Demo (NY Bar No. 5371992) (admitted pro hac vice)
Hayley R. Winograd (NY Bar No. 5612569) (admitted pro hac vice)
10100 Santa Monica Blvd., 13th Fl.
Los Angeles, CA 90067
Telephone: (310) 277-6910
Facsimile: (310) 201-0760

HAYWARD PLLC
Melissa S. Hayward, Texas Bar No. 24044908
MHayward@HaywardFirm.com
Zachery Z. Annable, Texas Bar No. 24053075
ZAnnable@HaywardFirm.com
10501 N. Central Expy, Ste. 106
Dallas, Texas 75231
Tel: (972) 755-7100
Fax: (972) 755-7110

Counsel for the Debtor and Debtor-in-Possession

                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

    In re:                                                        §
                                                                  § Chapter 11
    HIGHLAND CAPITAL MANAGEMENT, L.P., 1                          §
                                                                  § Case No. 19-34054-sgj11
                                                                  §
                                     Debtor.
                                                                  §
                                                                  §
    HIGHLAND CAPITAL MANAGEMENT, L.P.,
                                                                  §
                                                                  § Adv. Proc. No. 21-03003-sgi
                                     Plaintiff,
                                                                  §
    v.
                                                                  §
                                                                  §
    JAMES D. DONDERO,
                                                                  §
                                                                  §
                                     Defendant.
                                                                  §
                                                                  §

1
 The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



DOCS_LA:337768.1 36027/002
    Case 21-03003-sgj Doc 31 Filed 05/07/21                        Entered 05/07/21 16:18:29            Page 2 of 4




                       ADDENDUM TO PLAINTIFF’S OPPOSITION TO
                   DEFENDANT’S MOTION TO WITHDRAW THE REFERENCE

            Highland Capital Management, L.P., the above-captioned plaintiff (the “Debtor”), by and

through its undersigned counsel, hereby files this addendum (this “Addendum”) to Plaintiff’s

Opposition to Defendant’s Motion to Withdraw the Reference [Docket No. 30 in Adv. Proc. No.

21-03003] (the “Opposition”). 2 In further support of the Opposition, the Debtor represents as

follows:

            1.       To avoid any confusion on the matter, the Debtor seeks to clarify that Mr.

Dondero’s alleged claim against the Debtor relating to the Notes set forth in his Claim No. 188

filed on May 26, 2020 (“Claim 188”) (in addition to his Claim No. 138, one of his other five proofs

of claim) was withdrawn with prejudice by Mr. Dondero in December 2020. Order Approving

Stipulation and Agreed Order Authorizing Withdrawals of Proofs of Claim 138 and 188 Filed By

James Dondero [Debtor’s chapter 11 case, Docket No. 1510 (Dec. 4, 2020)] (“December

Withdrawal”) (“The withdrawal of Claim 138 and Claim 188 with prejudice to refiling such proofs

of claim is approved.”) As discussed in the Opposition, by filing Claim 188, Mr. Dondero

consented to the Bankruptcy Court’s equitable jurisdiction and authority, and in this case, it is

irrelevant that Mr. Dondero decided—apparently for strategic reasons—to consensually withdraw

Claim 188 in December 2020 (during a highly contentious period of the chapter 11 case, as

discussed in the Opposition). See Opposition pp. 13-15. 3


2
    All capitalized terms not defined herein shall have the meanings ascribed to such terms in the Opposition.
3
    Specifically, as set forth in the Opposition (p. 14, n. 14):
        If and to the extent that Mr. Dondero contends that he withdrew or will withdraw certain of his POCs, this
        is of no moment. Any withdrawal of the POCs does not alter the fact that Mr. Dondero in the first instance
        took the affirmative action of filing the POCs, seeking a distribution from the estate, and thereby consented
        to the jurisdiction and authority of the Bankruptcy Court – Mr. Dondero cannot now “unring the bell.” Any
        contrary result would open up the claim administration process to subsequent gamesmanship by creditors
        (like Mr. Dondero) seeking to manipulate which judge decides a particular matter that they are embroiled
        in with the debtor. See, e.g., Sec. Investor Protection Corp. v. Bernard L. Madoff Inv. Sec. LLC (In re


DOCS_LA:337768.1 36027/002                                 1
 Case 21-03003-sgj Doc 31 Filed 05/07/21                    Entered 05/07/21 16:18:29             Page 3 of 4




        2.       Moreover, as also discussed in the Opposition (pp. 14-15), in his Amended Answer

in the Adversary Proceeding filed on April 4, 2021 [Docket No. 16 in Adv. Proc. No. 21-03003]

(“April 2021 Answer”) (p. 7, “Plaintiff [Debtor] owes Defendant a debt ….”), Mr. Dondero

effectively asserted setoffs and claims in the Adversary Proceeding, again consenting to the

Bankruptcy Court’s equitable jurisdiction.

        3.       Indeed, the foregoing claim flip-flopping further demonstrates and underscores Mr.

Dondero’s gamesmanship – first, asserting claims against the Debtor relating to the Notes (in

Claim 188 filed in May 2020), second, withdrawing such claims with prejudice (in the December

2020 Withdrawal), and now again asserting claims in his April 2021 Answer.

                              [Remainder of Page Intentionally Left Blank]




     Madoff), 597 B.R. 466, 477 (Bankr. S.D.N.Y. 2019) (withdrawal of defendant’s proof of claim did not strip
     the bankruptcy court of its equitable jurisdiction that attached at the time of filing); Enron Corp. v.
     Citigroup, Inc. (In re Enron Corp.), 349 B.R. 108, 114 n.2 (Bankr. S.D. N.Y. 2006) (“The disposition of a
     claim, alone, does not nullify the consequences of a creditor’s invocation of jurisdiction premised upon
     such claim.”)




                                                        2
DOCS_LA:337768.1 36027/002
 Case 21-03003-sgj Doc 31 Filed 05/07/21              Entered 05/07/21 16:18:29       Page 4 of 4




        For the reasons set forth herein and in the Opposition, the Debtor respectfully requests that

the Court deny Mr. Dondero’s Motion and grant such other and further relief as the Court deems

just and proper.

Dated: May 7, 2021.                           PACHULSKI STANG ZIEHL & JONES LLP

                                              Jeffrey N. Pomerantz (CA Bar No.143717) (pro hac vice)
                                              Ira D. Kharasch (CA Bar No. 109084) (pro hac vice)
                                              John A. Morris (NY Bar No. 266326) (pro hac vice)
                                              Gregory V. Demo (NY Bar No. 5371992) (pro hac vice)
                                              Hayley R. Winograd (NY Bar No. 5612569) (pro hac
                                              vice)
                                              10100 Santa Monica Boulevard, 13th Floor
                                              Los Angeles, CA 90067
                                              Telephone: (310) 277-6910
                                              Facsimile: (310) 201-0760
                                              Email:      jpomerantz@pszjlaw.com
                                                          ikharasch@pszjlaw.com
                                                          jmorris@pszjlaw.com
                                                          gdemo@pszjlaw.com
                                                          hwinograd@pszjlaw.com

                                              -and-

                                              HAYWARD PLLC

                                              /s/ Zachery Z. Annable
                                              Melissa S. Hayward
                                              Texas Bar No. 24044908
                                              MHayward@HaywardFirm.com
                                              Zachery Z. Annable
                                              Texas Bar No. 24053075
                                              ZAnnable@HaywardFirm.com
                                              10501 N. Central Expy, Ste. 106
                                              Dallas, Texas 75231
                                              Tel: (972) 755-7100
                                              Fax: (972) 755-7110

                                              Counsel for the Debtor and Debtor-in-Possession




                                                 3
DOCS_LA:337768.1 36027/002
